Citation Nr: 1446020	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral chalazion, post-operative status. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1990 to May 1992. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's bilateral chalazion, post-operative status has not been manifested by 
active chronic conjunctivitis with objective symptoms or healed conjunctivitis with residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral chalazion, post-operative status have not been met or approximated.  38 U.S.C.A. § 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 6099-6018 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2008, prior to the August 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating for his disorder, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  He was also notified of the process by which disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided two VA examinations during the appeal period.  A review of the  VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in June 2010.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312

The Veteran has not indicated that he desires a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Chalazion

The Veteran contends that his bilateral chalazion, post-operative status is more disabling than contemplated by the current non-compensable (zero percent) evaluations.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's eye disability has been assigned an initial noncompensable (0 percent) disability rating pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6099-6018, indicating an unlisted disability rated by analogy to chronic conjunctivitis. 

Under Diagnostic Code 6018, a 0 percent disability rating is assigned for healed conjunctivitis where there are no residuals.  A maximum 10 percent evaluation is warranted for active chronic conjunctivitis with objective symptoms.  Where conjunctivitis is healed with residuals, the residuals are to be rated.

A May 2008 private treatment record reflected that the Veteran complained of blurry right eye vision but there were no complaints related to his chalazion. 

On VA examination in July 2008, the examiner observed that there was no ptosis or proptosis, extraocular motility was full, visual fields were full to confrontation to both eyes, pupils were round with anisocoria or relative afferent pupillary defects, and intraocular pressure was 15 in each eye.  Anterior segment slit-lamp examination showed bilateral lid margin thickening with telangiectasia and meibomian gland dysfunction, conjunctiva was normal, and iris and anterior chamber in both eyes.  There was an inferior corneal stromal scar in the left eye that was 0.5mm in diameter and outside of the visual axis.  There was a trace amount of nuclear sclerotic change noted to the lens in each eye.  Posterior segment examination showed an optic nerve with a cup-to-disk ratio of .05 in both eyes, neural rim was intact in both eyes, and macular was flat and dry in both eyes with an intact foveal light reflex.  Vitreous was clear in both eyes with a posterior vitreous detachment in the left eye, and periphery of the fundus was flat and attached in both eyes.  Diagnoses were bilateral lid margin blepharitis, corneal scar of the left eye, and posterior vitreous detachment of the left eye.

The most recent VA examination in June 2010 showed that the Veteran had trace meibomian gland dysfunction in both eyes and ocular lids were without evidence of chalazion.  There was no evidence of reduced visual acuity, visual field, or disability based on history of chalazion.

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted.  There is no evidence of chronic conjunctivitis with objective 
symptoms, or residuals to merit a higher rating.  The evidence clearly demonstrates that the Veteran has no residuals as a result of his chalazion.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned the a non-compensable evaluation for his scar of the right eyebrow in addition to the non-compensable disability rating for bilateral chalazion.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected eye disability results in further disability when looked at in combination with this other service-connected disability.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's eye  disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

A compensable evaluation for bilateral chalazion, post-operative status is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


